Candler, Justice.
The plaintiff instituted this suit for equitable relief against the defendants, and prayed for an injunction to prevent them from interfering with her right to perform a teacher’s contract for the school year 1955-56, which she had made with the Long County Board *147of Education. The judge overruled general and special demurrers to the petition and granted a temporary injunction. The defendants excepted. Subsequently and after a writ of error was sued out to this court, the State Board of Education reversed the action taken by the Long County Board of Education concerning her contract, directed the county board to reinstate her as a teacher and to comply in all respects with the contract it made with her. At a regular meeting of the Long County Board of Education held on December 6, 1955, all prior action adverse to the plaintiff was rescinded, and she was under her contract fully reinstated as a teacher. Since it therefore appears that she has obtained all of the relief sought by this litigation from school tribunals having jurisdiction to grant such relief, it logically follows that the question presented to this court for review has become moot, and the writ of error must be and is
Argued November 15, 1955
Decided January 9, 1956.
J. T. Grice, for plaintiffs in error.
Ernest A. Moran, Harry P. Anestos, contra.

Dismissed.


All the Justices concur.